NO. 07-03-0372-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                   SEPTEMBER 2, 2003
                             ______________________________

                                     IN RE L. J. JACKSON,

                                                  Relator
                          _________________________________

               FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                       NO. 30,343-E; HON. ABE LOPEZ, PRESIDING
                        ____________________________________

                         ORIGINAL PROCEEDING IN MANDAMUS
                        ____________________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

        Pending before this court is the petition of L. J. Jackson for a writ of mandamus.

Jackson requests that we “issue the . . . writ of mandamus upon the court reporter [for the

108th district court of Potter County, Texas] to prepare a new sentencing proceedings

record in cause no. 30,343-E . . . .” We deny the application for the reasons which follow.

       Jackson represents in his petition that he was convicted in December 1991, of

delivering a controlled substance. He now seeks to pursue an out-of-time appeal. To do

so purportedly requires changes to the court reporter’s statement of facts that memorialize



       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T
CODE ANN. §75.002(a)(1) (Vernon Supp. 2003).
the sentencing proceedings of his 1991 trial. A writ of mandamus ordering the court

reporter to make the desired changes is sought from this court.

      Our power to issue a writ of mandamus when the writ is to be directed against a

court reporter (or anyone other than a judge) is limited. We may issue such a writ only

when necessary to enforce our jurisdiction over a pending appeal. TEX . GOV 'T CODE ANN .

22.221(a) (Vernon 1988). And, before it can be said that we are acting to enforce our

jurisdiction over a pending appeal, the dispute made the basis of the relator's application

for writ must somehow implicate a pending appeal. Bush v. Vela, 535 S.W.2d 803, 804

(Tex. Civ. App.--Corpus Christi 1976, orig. proceeding). Since the subject matter of

Jackson's request does not involve a pending appeal, we have no jurisdiction to entertain

the petition for mandamus.

       Accordingly, relator's petition for writ of mandamus is denied. TEX . R. APP . P.

52.8(a).

                                                 Per Curiam




                                            2
3